—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered February 20, 1997, convicting him of attempted robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor made improper statements on summation, including commenting on his decision not to testify. These contentions are unpreserved for ap*339pellate review since the defendant failed to make timely and specific objections during the prosecutor’s summation (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19; People v Mapp, 245 AD2d 307; People v Persaud, 237 AD2d 538). In any event, many, if not all, of the prosecutor’s comments were a fair response to the statements contained in the defense counsel’s summation (see, People v Galloway, 54 NY2d 396, 399; People v Miller, 220 AD2d 778; People v Stith, 215 AD2d 789; People v Cox, 161 AD2d 724, 725; People v Jakes, 181 AD2d 913). Any prejudice to the defendant caused by these comments was dissipated by the court’s instructions to the jury (see, People v Thomas, 147 AD2d 725; People v Rivera, 142 AD2d 614, 615). Moreover, in light of the overwhelming evidence of the defendant’s guilt, to the extent any remarks were improper, the error was harmless (see, People v Crimmins, 36 NY2d 230, 237; People v Dardain, 226 AD2d 551; People v Roccaforte, 141 AD2d 775, 776). Sullivan, J. P., Florio, Luciano and Feuerstein, JJ., concur.